Citation Nr: 0008488	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder secondary to mustard gas exposure.

2.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a sexual 
dysfunction due to VA surgery performed in August 1987.

4.  Entitlement to a compensable evaluation for residuals of 
a right tonsillectomy.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the benefits sought on appeal.  The 
veteran, who had active service from July 1944 to March 1950 
and from April 1950 to March 1964, appealed those decisions 
to the BVA, and the case was referred to the Board for 
appellate review.  In November 1996 the Board REMANDED this 
case to the RO for additional development, and the case was 
subsequently returned to the Board for appellate review.  

In statements from the veteran dated in December 1994 and 
September 1995 he suggested that a gum disorder may be due to 
Agent Orange.  However, the matter of service connection for 
gum disease due to Agent Orange has not been prepared for 
appellate review.  In addition, in statements from the 
veteran dated in September 1995 and September 1997, he 
referred to a back injury sustained during service and 
arthritis of the spine.  While this decision addresses the 
matter of arthritis of the lumbar spine in connection with 
the claim for service connection for residuals of exposure to 
ionizing radiation, the matter of entitlement to service 
connection for residuals of a back injury sustained during 
service and resulting arthritis has not been prepared for 
appellate review.  In this regard, the Board would observe 
that a February 1983 rating decision denied service 
connection for arthritis of the lumbosacral spine.  In any 
event, since these matters have not been prepared for 
appellate review, they are referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran is not shown to have a respiratory disorder 
that is related to his active service, including claimed 
exposure to mustard gas.

3.  The veteran is not shown to have a disorder that is 
causally or etiologically related to his exposure to ionizing 
radiation.

4.  A sexual dysfunction is not shown by competent medical 
evidence to have a nexus or relationship to VA surgery 
performed in August 1987.

5.  Residuals of a right tonsillectomy are not shown to be 
productive of any functional impairment. 


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by service, and may not be presumed to be due to mustard gas 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.316 (1999).  

2.  A disorder due to exposure to ionizing radiation was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (1999).  

3.  The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a sexual dysfunction due to VA surgery 
in August 1987 is not well grounded.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.358 
(1999).

4.  The criteria for a compensable evaluation for residuals 
of a right tonsillectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 
4.31, 4.97, Diagnostic Code 9599-6516 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a respiratory disorder that 
is due to mustard gas he was exposed to during service.  More 
specifically, he contends that he was exposed to mustard gas 
between July and October 1944 while in the United States Navy 
stationed at Great Lakes, Illinois, and that he has 
bronchitis and other chronic respiratory disorders as a 
result of that exposure.  The veteran also contends that he 
has disorders as a result of ionizing radiation he was 
exposed to at Nagasaki, Japan, and Operation CROSSROADS that 
took place in the Pacific.  These disorders include arthritis 
of the lumbar spine, a cervical disorder, infected gums and 
hearing loss.  With respect to the claim for compensation 
under 38 U.S.C.A. § 1151, the veteran contends that following 
surgery at a VA medical facility to repair a right inguinal 
hernia in August 1987 he has been unable to have adequate 
sexual relations with his wife.  He asserts that this is so 
despite treatment, and therefore he should be entitled to 
compensation.  As for the residuals of his service-connected 
tonsillectomy, the veteran asserts that the condition has 
worsened over the years.  He indicates that he has 
inflammation or thickening of the vocal cords or mucous 
membrane and hoarseness and that he has difficulty 
swallowing.  As such, he believes he is entitled to a higher 
evaluation for this disability.  Each of the veteran's claims 
will be addressed in turn.  

I.  Respiratory Disorder Due to Mustard Gas Exposure

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  For a showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  Additionally, service connection is warranted for 
certain respiratory disorders, including a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease if a veteran is shown to have 
full body exposure to nitrogen or sulfur mustard or Lewisite 
during service.  See 38 C.F.R. § 3.316(a)(2) (1999).  

In order to service connect a disability, a claimant has the 
initial burden of showing that a claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  For a claim to be well grounded, 
generally there must be:  (1) A medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the inservice injury or disease and the current 
disability.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 598, 506 (1995).  

However, for veterans exposed to mustard gas, this initial 
burden is relaxed under 38 C.F.R. § 3.316 (1999).  See 
Pearlman v. West, 11 Vet. App. 443, 446 (1998).  Under this 
regulation, the veteran is relieved of his burden of proving 
medical evidence of a nexus between the current disability 
and the inservice exposure.  Rather, a nexus is presumed if 
the other conditions are met.  Further, it is well 
established that the evidence in support of a claim must be 
presumed true for purposes of establishing a well-grounded 
claim unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Therefore, the Board finds that the veteran's claim for 
service connection for a respiratory disorder due to mustard 
gas exposure is well grounded.  The evidence includes a 
medical diagnosis of a current disability, for example a 
January 1997 VA examination concluded with a diagnosis of 
chronic bronchitis; the veteran's assertion that he was 
exposed to mustard gas during service; and the provisions of 
38 C.F.R. § 3.16 which provide the requisite nexus evidence.  
As such, the only question that must be resolved in the 
veteran's claim for service connection is whether he was 
actually exposed to mustard gas as he contends.  

At the outset, the Board notes that the veteran's service 
medical records, while showing the veteran was treated for 
acute respiratory infections such as pharyngitis (with the 
exception of chronic tonsillitis for which service connection 
has already been granted) otherwise do not contain any 
information which substantiates the veteran's contention that 
he was exposed to mustard gas during service.  Further, the 
RO has attempted on several occasions to verify the veteran's 
exposure to mustard gas, all to no avail.  In this regard, 
the Board notes that the RO contacted the Naval Research 
Laboratory in November 1991, the VA Benefits Administration 
in October 1997, and the National Personnel Records Center in 
December 1997, all of which indicated that they had no 
information which would verify that the veteran was exposed 
to mustard gas.  

On the one hand the evidence which supports the veteran's 
exposure to mustard gas consists of his statements that he 
was exposed to mustard gas between July and October 1944 
while stationed at Great Lakes, Illinois, during his service 
with the Navy.  On the other hand, contact with three 
agencies which would be expected to have information to 
verify the veteran's participation in mustard gas testing 
have indicated that they have no record of the veteran's 
participation in mustard gas testing.  The Board finds that 
the records which fail do document that the veteran was 
exposed to mustard gas testing from the three Government 
agencies have greater probative value than the veteran's own 
unsubstantiated account of his mustard gas participation.  As 
such, the Board finds that the veteran has not demonstrated 
that he was exposed to mustard gas during service, and thus 
cannot have a respiratory disorder that is due to that 
exposure.  The Board would also note that there is no medical 
opinion of record that indicates that any currently diagnosed 
respiratory disorder is otherwise related to service.  
Accordingly, the Board concludes that service connection for 
a respiratory disorder due to mustard gas exposure is not 
warranted.




II.  Residuals of Exposure to Ionizing Radiation

In addition to the provisions of 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303 pertaining to service connection, set 
forth above, there are additional statutory and regulatory 
provisions that pertain to claims based on service connection 
due to exposure to ionizing radiation.  At this point, the 
Board would note that the Defense Special Weapons Agency 
verified the veteran was present in the VA-defined Nagasaki 
area on several occasions between November 26, 1945, and 
December 10, 1946, and that he participated in Operation 
CROSSROADS in 1946.  It was indicated that on both occasions 
the veteran was exposed to radiation.  As noted above, the 
veteran contends that he has disorders which include 
arthritis of the lumbar spine, a cervical disorder, a gum 
infection and hearing loss which are the result of this 
exposure.  The record reflects no medical opinion that any of 
these disorders are causally or etiologically related to 
radiation the veteran was exposed to during service, see 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994), thus a 
favorable determination rests on the applicability of the 
statutory and regulatory provisions pertaining to radiation 
claims.  However, under the provisions of 38 U.S.C.A. § 1112 
(c) and 38 C.F.R. § 3.311(b)(2) the only disorders that are 
subject to presumptive service connection are various types 
of cancers.  Since the veteran is not claiming service 
connection for any type of cancer as a residual of exposure 
to ionizing radiation, he cannot avail himself to the 
statutory and regulatory presumptions pertaining to radiation 
claims.  

Therefore, in the absence of a disorder set forth in 
38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.311(b)(2) or other 
competent scientific or medical evidence that one of his 
claimed disorders is a radiogenic disease, the veteran has 
not demonstrated that he has a disorder which is related to 
his exposure.  Accordingly, the Board finds that service 
connection for residuals of exposure to ionizing radiation, 
including arthritis of the lumbar spine, a cervical disorder, 
a gum infection and hearing loss, is not warranted.  



III.  Compensation Under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as a 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  
See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S. 
Ct. 551 (1994).  But see 38 U.S.C.A. § 1151 (Supp. 1999) 
(indicating that a showing of negligence or fault is 
necessary for recovery of claims filed on or after October 1, 
1997).  The veteran filed his claim in this case prior to 
October 1, 1997 and consequently he is not required to show 
fault or negligence in medical treatment.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(1999).  Compensation will not be payable for the continuance 
or natural progress of a disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2) (1999).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, and examination, or medical or surgical 
treatment.  See 38 C.F.R. § 3.358(c)(1)(2) (1999).  Second, 
compensation is not payable for the necessary consequence of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  See 38 C.F.R. § 3.358(c)(3) (1999).  

The veteran was hospitalized at a VA medical facility in 
August 1987 with complaints of right groin pain and fullness 
of two months' duration.  The veteran had a past history of 
stroke and angina as well as hypertension for the previous 
10 years.  Physical examination disclosed the veteran had a 
right inguinal hernia that reduced in the supine position.  
During the hospitalization the veteran underwent a right 
inguinal herniorrhaphy and had an uncomplicated postoperative 
course.  

A VA outpatient treatment record dated in January 1988 
indicates that the veteran was seen with complaints of having 
complications since his hernia surgery.  Specifically, the 
veteran related that he had experienced impotence since his 
surgery.  Following examination the assessment was of 
impotence of questionable etiology.  A record dated in 
February 1988 contains a similar etiology and a psychological 
evaluation dated in February 1988 indicates that the veteran 
was referred for psychological testing as part of an 
impotence evaluation.  Following the testing it was indicated 
that there was no indication of psychopathology in the case 
and the veteran was a suitable candidate for any impotence 
treatments.  A record dated in April 1988 contains an 
impression of mild increased blood pressure possibly 
secondary to weight and noted that hypogonadism with 
atrophied testes was suspected as the etiology of the 
erectile dysfunction more than psychological or medication 
causes.  

In connection with the veteran's claim he was afforded a VA 
examination in February 1997.  Following the examination the 
diagnosis was of organic impotence.  The examiner indicated 
that the cause of the impotence was multifactorial including 
hypertension, stroke, back, age and medication, and indicated 
that the hernia repair was not associated with the impotence.  

In this case, there is clearly evidence that the veteran has 
impotence that appears to have developed following his August 
1987 herniorrhaphy performed at a VA medical center.  
However, the veteran has not submitted any medical evidence 
showing that his impotence is the result of, or was caused 
by, the VA surgery.  In fact, contemporaneous treatment 
records dated in early 1988, while noting the veteran's 
history of hernia repair, indicated that the etiology was 
questionable or, as was recorded in the April 1988 record, 
was due to hypogonadism due to atrophied testes.  In 
addition, the February 1997 VA examination clearly indicated 
that the impotence was not associated with the hernia repair.  

The only evidence of record suggesting that the impotence was 
due to the VA surgery is the lay opinion of the veteran.  
However, the Board would point out that the veteran is not 
shown to possess the requisite training needed to render a 
competent opinion on matters of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995) a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.")  

In view of the foregoing, the Board finds that the veteran 
has fail to submit a well-grounded claim demonstrating that 
he incurred additional disability, specifically a sexual 
dysfunction, as a result of surgery at a VA facility.  Simply 
put, what is missing is competent medical evidence that 
demonstrates that the veteran has sexual dysfunction that has 
a nexus or relationship to VA surgery performed in August 
1987.  As such, his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a 
sexual dysfunction as a result of surgery at a VA facility 
must be denied as not well-grounded.  

IV.  Evaluation for Residuals of a Right Tonsillectomy

The veteran contends that the residuals of his service-
connected right tonsillectomy have increased in severity.  A 
person who submits a claim for benefits under laws 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals' 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased evaluation is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (1991).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
post service medical treatment records.  The Board further 
notes that the veteran has been afforded a VA examination in 
connection with his current claim for an increased 
evaluation.  The Board finds that the examination report 
contains findings sufficient to evaluate the severity of the 
veteran's right tonsillectomy residuals.  The Board does not 
know of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of the evidence is required.  

The Board has considered the full history of the veteran's 
service-connected disability.  Service medical records show 
the veteran was treated for tonsillitis in 1947.  An entry 
dated in June 1947 indicates that a tonsillectomy was 
attempted, but that the veteran was very uncooperative.  The 
right tonsil was removed after manual restraints and no 
attempt was made to remove the left tonsil.  Service medical 
records disclose treatment for tonsillitis in January 1951 
and August 1955, but a service separation physical 
examination performed in February 1964 contained no pertinent 
defects or abnormalities.  Based on service medical records, 
a July 1991 rating decision granted service connection for a 
right tonsillectomy and assigned a noncompensable evaluation.  
Service connection was denied for tonsillitis because the 
disorder was considered to have been acute and self-limiting 
in the absence of evidence of chronicity or continuity of 
tonsillitis following service.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  In 
reviewing a claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

In this case, since the schedule for rating disabilities does 
not contain a Diagnostic Code for tonsillitis or 
tonsillectomy consideration is given to the Diagnostic Codes 
under 38 C.F.R. § 4.97, the schedule of ratings for the 
respiratory system, and more specifically, to Diagnostic 
Codes 6502 through 6524 for diseases of the nose and throat.  
Diagnostic Codes 6502 through 6514 pertain to the nose and 
thus are not appropriate for evaluating the residuals of a 
tonsillectomy.  Similarly, Diagnostic Code 6522 through 6524 
also pertain to the nose.  As such, relevant Diagnostic Codes 
potentially include 6515 through 6521.  Diagnostic Code 6515 
pertains to tuberculosis laryngitis, 6518 pertains to a total 
laryngectomy, 6519 pertains to aphonia, or impairment in the 
ability to speak, 6520 pertains to stenosis of the larynx and 
6521 pertains to injuries of the pharynx.  None of these 
Diagnostic Codes appear to be as applicable to the veteran's 
disability as does Diagnostic Code 6516 pertaining to chronic 
laryngitis.  This Diagnostic Code appears to be most 
appropriate based on the veteran's relevant medical history, 
which includes recurrent inflammation, the current diagnosis 
and the reported symptomatology.  While clearly an inexact 
Diagnostic Code with which to evaluate the veteran's service 
connected disability, by a process of elimination within the 
Diagnostic Codes for the body system involved, Diagnostic 
Code 6516 would appear to be the only remaining viable 
choice.

Under Diagnostic Code 6516 a 10 percent evaluation is for 
assignment by analogy to a tonsillectomy with hoarseness, 
with inflammation of cords or mucous membranes, and a 
30 percent evaluation is for assignment with findings of 
hoarseness, with thickening or nodules of cords, polyps, 
submucosis infiltration, or premalignant changes on biopsy.  
See 38 C.F.R. §§ 4.20, 4.27, 4.97, Diagnostic Code 6599-6516.  
.

The evidence for consideration includes VA medical records 
dated between 1982 and 1999.  However, none of these records 
disclose treatment for tonsillitis or residuals of a right 
tonsillectomy.  The most pertinent evidence appears to be VA 
outpatient treatment records dated in February 1992 and March 
1996 when the veteran was seen and evaluated for pharyngitis, 
and in the findings of a VA examination performed in July 
1999.  The February 1992 record discloses the veteran 
reported experiencing sore throats twice monthly since the 
late 1940's after inservice possible exposure to mustard gas.  
The history of the veteran's unilateral tonsillectomy was 
noted.  The veteran further indicated that he actually did 
not get a sore throat unless he had bronchitis.  Physical 
examination disclosed the left tonsil was present.  Following 
the examination the impression was chronic pharyngitis which 
was possibly secondary to a pulmonary problem.  The record 
dated in March 1996 shows the veteran was seen with a 
subjective complaint of a sore throat and generalized ache of 
two days' duration.  The diagnostic impression was 
musculoskeletal pain with pharyngitis.  Physical examination 
of the throat indicated that the tonsils were enlarged but 
that there was no exudate or redness.  A July 1999 VA 
examination showed the veteran reported that he was unable to 
swallow any solid food in the past 2 to 3 years.  Physical 
examination of the nose, throat, larynx, and pharynx 
disclosed no physical abnormalities.  The pertinent diagnosis 
following the examination was subjective dysphagia.  

Based on this record, the Board finds that the veteran does 
not warrant a compensable evaluation for his right 
tonsillectomy residuals.  The evidence for consideration 
discloses no treatment for residuals of the right 
tonsillectomy, or treatment for any tonsillitis.  None of the 
clinical findings contemplated for a compensable evaluation 
or higher under Diagnostic Code 6516 have been noted on 
treatment records or on examination.  While the most recent 
examination diagnosed the veteran as having subjective 
dysphagia, the examiner did not attribute that to the 
residuals of the right tonsillectomy.  Simply put, the 
evidence for consideration fails to demonstrate that the 
veteran's right tonsillectomy has produced any residual 
disability or functional impairment.  As such, the 
requirements for a higher evaluation have not been met.  

In reaching this decision the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1999) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  In this 
regard, the Board finds that there has been no assertion or 
showing by the veteran that his right tonsillectomy has 
resulted in marked interference with his employment or 
similar activities, or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a respiratory disorder due to mustard 
gas exposure is denied.  

Service connection for residuals of exposure to ionizing 
radiation is denied.  

Evidence of a well-grounded claim not having been submitted, 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
sexual dysfunction due to VA surgery in August 1987 is 
denied.

A compensable evaluation for residuals of a right 
tonsillectomy is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals




 

- 15 -

- 2 -


